                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                              NO. 5:19-CR-00220-D-1

UNITED STATES OF AMERICA              )
                                      )
      v.                              )
                                      )                      ORDER
SALVADOR IBARRA ESCALANTE,            )
     a/k/a "Billy Escalante."         )
                                      )
                     Defendant.       )



      For good cause shown, defendant, SALVADOR IBARRA ESCALANTE, Motion to Seal

Motion is hereby GRANTED.

      SO ORDERED, this the ___B_ day of December 2020.



                                              Ja,; C. Dever III
                                              United States District Judge




                                          1

           Case 5:19-cr-00220-D Document 832 Filed 12/08/20 Page 1 of 1
